Title: James Lovell to Abigail Adams, 9 July 1778
From: Lovell, James
To: Adams, Abigail



Dear Madam

July 9th. 1778


I heartily congratulate you upon the indubitable Proofs of our Friends Arrival in France. You might imagine that the Congress had received some important Intelligence in the large Packets sent lately from Boston, if I did not acquaint you that they were chiefly for Monsr. Girard who is not yet arrived. A french Fleet having sailed for America, an English One being ready to follow, and a second french One to pursue that, if there is to be a War between the two Nations, it will probably commence in our Seas.
The Indians and Tories have cut off Wyoming; and They must be eradicated Root and Branch as soon as ever we get a little Relaxation from War on the Sea Coasts.

I am not inattentive to Mr. Adams’s Boxes which shall be forwarded by the first Opportunity. I presume I shall now get that which contained his Papers left under the Care of the Rev. Mr. Sprout.

With every friendly Attachment, I am Dear Madam your humble Servt.,
James Lovell

